Citation Nr: 0909399	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-17 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for posttraumatic stress 
disorder (PTSD) and, if so, entitlement to service connection 
for PTSD.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk



INTRODUCTION

The Veteran had active military service from April 1969 to 
March 1971 and February 1975 to May 1988.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from May 2005 RO rating decision.  

The Board must address the question of whether new and 
material evidence has been received to reopen the claim, 
because the issue goes to the Board's jurisdiction to reach 
and adjudicate the underlying claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  

In other words, the Board is required to first address 
whether new and material evidence has been presented before 
the merits of a claim can be considered.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The now reopened claim of service connection for PTSD is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  In a March 1991 rating decision, the RO denied the 
Veteran's original claim of service connection for a PTSD; 
the Veteran did not file a timely appeal.  

3.  The evidence added to the record is neither cumulative 
nor redundant of evidence previously of record, relates to 
previously unestablished facts necessary to substantiate the 
claim and raises a reasonable possibility of substantiating 
the claim of service connection for PTSD.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
previously denied claim of service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, and considering the favorable action taken 
hereinbelow, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  


II.  Analysis of Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  

The Veteran submitted a claim of service connection for PTSD 
in August 1990.  The RO issued a rating decision in March 
1991 that denied service connection for PTSD because of a 
lack of objective evidence showing PTSD.  The Veteran did not 
file a timely Notice of Disagreement.  

The Veteran then filed petitions to reopen his previously 
denied claim; however RO rating decisions in January 2003 and 
April 2004 denied reopening the Veteran's claim.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran filed a petition to reopen his claim for service 
connection for PTSD in August 2004.  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even when it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

The additional evidence consists of but is not limited to 
military orders that show a change in the Veteran's military 
occupational specialty (MOS), from supply clerk to light 
weapons crewman.  

Additionally, the Veteran's submitted statements asserting 
that he was a machine gunner with the Delta 71, 5th 
Battalion, 2nd Air Defense Artillery, AWSP, in the Tay Nihn 
Province from May 1970 until March 1971.  These statements 
were not fully investigated.  There is also an April 2006 VA 
examination which shows a current PTSD diagnosis.  

The Board finds that this evidence is "new" in that it 
provides information that was not previously of record.  It 
also is "material" in that it presents additional findings 
that support the Veteran's claim.  

The Board accordingly finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for PTSD.  


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed, subject to further development as 
discussed hereinbelow.  



REMAND

The Board finds that further development is warranted in the 
now reopened claim of entitlement to service connection for 
PTSD.  

The Veteran needs to provide a complete and final listing of 
his in-service stressors.  However, the Board finds that at 
this time the RO should send the Veteran a PTSD questionnaire 
in order to make sure there is a completely detailed list of 
stressors, to include the incident, the location, the dates, 
and the people involved.  

Once the Veteran submits the PTSD questionnaire the RO should 
take steps to verify the alleged stressors through the U.S. 
Army and Joint Service Records Research Center (JSRRC).  

VA is obligated to obtain relevant records pertaining to 
claimant's active military service that are held or 
maintained by a government entity, if the claimant furnished 
sufficient information to locate those records.  38 U.S.C.A. 
§ 5103A(b)(3)(c)(1).  

The Veteran received a PTSD diagnosis at an April 2006 VA 
examination.  However, the examiner did not address whether 
his PTSD was due to an in-service stressor.  Therefore, the 
Board finds that once the Veteran's stressors have been 
verified the RO should then arrange for a VA examination to 
determine whether the Veteran's diagnosed PTSD is at least as 
likely as not related to service.  

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2008).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
Veteran and death of an immediate family member.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the now reopened case is remanded to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his claim.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should send the Veteran a PTSD 
Questionnaire in order to make sure there 
is a complete and detailed list of 
stressors, to include the incident, the 
location, the dates, and the people 
involved.  The RO should then undertake 
all indicated action in order to verify 
the claimed stressors with JSRRC.  

4.  The Veteran then should be scheduled 
for a VA examination to ascertain the 
nature and likely etiology of the claimed 
PTSD.  The entire claims file must be 
made available to the examiner, and the 
examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The examiner should determine whether it 
is at least as likely as not that the 
Veteran currently suffers from PTSD due 
to at least one specific stressor of his 
period of active service.  The examiner 
should set forth all examination 
findings, along with the complete 
rationale for all conclusions reached.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be readjudicated 
in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the RO should furnish the Veteran 
and his representative with a 
Supplemental Statement of the Case (SSOC) 
and afford them with an appropriate time 
period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


